—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered March 21, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *302not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. The court properly closed the courtroom during the undercover officer’s testimony, and was not required to consider alternatives to closure sua sponte (People v Ramos, 90 NY2d 490, 504-505, cert denied sub nom. Ayala v New York, 522 US 1002). Viewed as a whole, the court’s charge on reconciling inconsistencies in testimony conveyed the appropriate legal principles (People v Coleman, 70 NY2d 817). We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Williams, J. P., Rubin, Mazzarelli, Saxe and Friedman, JJ.